EXAMINER’S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Roman Fayerberg on 3/17/2021. 
The application has been amended as follows:

1.    	(Currently Amended) A device for repairing a bone comprising:
an expandable member capable of moving from a deflated state to an inflated state by infusing at least one light sensitive liquid into the expandable member, the light sensitive liquid being configured to cure within the expandable member to harden the expandable member; and 
one or more clamps configured to engage a rib bone and receive the expandable member such that the one or more clamps secure the expandable member to the rib bone, the inflation of the expandable member with the at least one light sensitive liquid configured to be adjustable to conform to a shape of the rib bone,
wherein the one or more clamps include a posterior member and an anterior member,
wherein the posterior member and the anterior member are movably connected to one another between an open position such that the clamp is configured to be positioned on the rib bone and a closed positioned such that the clamp is configured to secure to at least a portion of the rib bone.
3.	(Canceled)
4.	(Canceled)
6.    	(Currently Amended) The bone fixation device of claim [[6]]1, wherein the one or more clamps include a posterior member and an anterior member, and the posterior member includes 
10.    	A device for repairing a bone comprising:
an expandable member releasably engaging a distal end of a delivery catheter having an inner lumen extending therethrough;
one or more clamps configured to engage a rib bone and receive the expandable member such that the one or more clamps secure the expandable member to the rib bone;
a light fiber extending through the inner lumen into the expandable member to emit a light energy into the expandable member; and
at least one reinforcing material curable by the light energy emitted from the light fiber;
wherein the expandable member is configured to move from a deflated state to an inflated state when the at least one reinforcing material is added into the expandable member to allow for a correct orientation of the rib bone,
wherein the one or more clamps include a posterior member and an anterior member,
wherein the posterior member and the anterior member are movably connected to one another between an open position such that the clamp is configured to be positioned on the rib bone and a closed positioned such that the clamp is configured to secure to at least a portion of the rib bone.
11.	(Canceled)
12.	(Canceled)	






The claims distinguish over closest prior art cited in the 892. The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, a device for repairing a bone comprising at least an expandable member configured to move from a deflated state to an inflated state when at least one reinforcing material or liquid is added into the expandable member, and at least one clamp configured to secure to at least a portion of a rib bone; or a method comprising at least positioning a clamp on a fractured rib, passing an expandable member through the clamp, expanding the expandable member by delivering light sensitive liquid, inserting a light fiber through a delivery catheter releasably engaging the expandable member, etc. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775